Citation Nr: 1504615	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-43 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder, prior to January 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1983 to June 1992, October 1994 to March 1995, and November 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for depression and assigned a 30 percent evaluation, effective from July 12, 2007.  During the pendency of the appeal, an increased 50 percent evaluation was assigned effective January 9, 2009.

In an April 2014 decision, the Board granted an increased 50 percent evaluation for major depressive disorder prior to January 9, 2009.  The Veteran appealed the Board's denial of a yet higher evaluation for the period prior to January 9, 2009, to the Court of Appeals for Veterans Claims (CAVC or the Court).  In December 2014, the Court, based on a Joint Motion for Partial Remand, vacated that portion of the Board's decision limiting the award to 50 percent, and remanded the matter for further consideration.  The Board had also granted service connection for a right shoulder disability, and restored a 30 percent evaluation for a left shoulder disability, effective October 1, 2007; neither of these decisions, or the grant of increased evaluation to 50 percent for depression prior to January 9, 2009, were disturbed by the CAVC. 

Additionally, the issues of evaluation of depression since January 9, 2009; evaluation of a left shoulder disability; and entitlement to a finding of total disability based on individual unemployability (TDIU), were remanded by the Board to the Agency of Original Jurisdiction (AOJ) in April 2014.  The CAVC had no jurisdiction over them, and took no action with regard to them.  Further, the matters have not yet been returned to the Board following the development ordered in April 2014, and hence are not ripe for further appellate consideration at this time.  

The Veteran testified at a December 2013 hearing held before the undersigned at the RO; a transcript of the hearing is of record.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Prior to January 9, 2009, diagnosed major depressive disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to emotional lability, sleep disturbances, tearfulness, irritability, and social withdrawal.  Total impairment was not shown.


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation, but no higher, for major depressive disorder, prior to January 9, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a major depressive disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  The Board notes that these records deal overwhelmingly with a period of time after the stage of evaluation on appeal here; they focus on the Veteran's status in and around early 2011, while this appeal in concerned with the status prior to January 2009.

Multiple VA examinations have been afforded the Veteran; the examiners made sufficient findings as to allow application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate.

At the Veteran's December 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

In June 2007, the Veteran was assessed by a private psychiatrist, Dr. HJ, following some "mood instability."  The Veteran reported that she was married and had a 10 month old child with her husband.  She stated that she had been struggling at work and cried profusely; she cried while talking about work.  She slept about three hours a night, and had trouble falling asleep and staying asleep. She felt hopeless and helpless at times, but stated she was not currently suicidal; she did feel life was not worth living sometimes.  She did have suicidal thoughts in the past.  She stated she had been depressed since service.  She was moody, irritable, and let little things bother her.  Formerly she was very active and involved, but now does not like to go anywhere, and has little energy or desire to do anything.  Even going to church was problematic, though she did continue to work due to financial need.  She had no friends.  The Veteran reported that she was previously treated for depression in 1999; then, as now, real or perceived physical problems were triggering her depression.  Initially she feared having HIV or AIDS, despite numerous negative tests.  She was prescribed Zoloft, but did not take it.  She currently complained of severe foot pain causing depression.  On interview, the examiner observed that the Veteran cried throughout the examination.  She related well, and there was no abnormal movement, gait, or posture.  Speech was within normal limits.  Affect was depressed and tearful.  She denied hallucinations or delusions, as well as suicidal or homicidal ideation.  Thought processes and content were goal-directed and logical, and memory was intact.  Orientation and concentration appeared unimpaired, despite complaints of inability to focus and being forgetful.  A major depressive disorder and a recurrent mood disorder, related to her medical condition, were diagnosed.  A Global Assessment of Functioning (GAF) score of 39 was assigned.  Dr. HJ prescribed medications for mood, anxiety, and sleep.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A VA mental disorders examination was provided in October 2007.  The Veteran again related her depression to an incident in service, but also discussed that a foot problem had worsened her depression.  She complained of flashbacks, intrusive thoughts, disturbed sleep, a dislike of being touched, crying spells, poor memory, and impaired focus.  The Veteran was married and they had one child.  She cried when reporting she was married, but did not know why.  Things at home were strained; she did not have a lot of energy to do things.  She was active in choir at her church, which was a large commitment and kept her from doing other activities.  She stated she did not have any friends, however.  The Veteran denied a history of suicide attempts, but described violence/assaultiveness in the past, when she had threw a cup of water on her husband when mad at him at work.  There were conflicting reports over whether her irritability at work was better.  She felt she had improved, but others noted anger and irritability still.  She continued to relate feelings of depression since 1999 with ongoing health problems, and was still afraid to take medication.  The Veteran was sobbing during the interview, and her speech was rapid and nervous.  She did not sleep well, and reported low energy and difficulty focusing.  On interview, her mood was anxious, hopeless, and depressed.  She reported calling the suicide hotline twice when in service (long prior to the period under appeal here), but more recently "just told [her] husband about it."  She had no intent or plan, however.  At work, she would be tearful and blame her pain.  She had gotten in trouble for taking too long at tasks, or making mistakes.  Judgement and insight were intact, however.  A GAF score of 55 was assigned; the examiner felt reliability and productivity were reduced.

Dr. HJ continued to treat the Veteran through May 2008, as per treatment records.  After starting medication, the Veteran was crying less and felt calmer; she did not take the sleep medicine.  Her affect improved and was described as "bright" in July 2007.  Suicide and violence risk continued to be "low."  In September and October 2007, however, she reported that she had stopped her medications and again become depressed, agitated, irritable, and tearful.  She had a confrontation with her boss, and complained of shoulder pain.  By February 2008, following an arm surgery, the Veteran reported continued job problems and stated that her family did not share bad news with her, as it made her very upset.  The Veteran was very tearful; the doctor described her as depressed and emotional.  She did not feel she could concentrate.  In May 2008, the Veteran reported she had returned to work, but could only answer the phone.  She was not crying like before, but was emotional and bitter about her limitations.  She cried during the interview.

At an August 2008 VA mental disorders examination, the Veteran reported that her depression and anxiety had increased since the October 2007 examination.  She attributed much of this to increased physical pain.  Sleep was disturbed; she had trouble falling and staying asleep, and was tired in the mornings.  Insomnia was significant.  She complained of anger, irritability, daily crying spells, and decreased energy.  The Veteran described anxiety attacks, rather than classic panic attacks, twice weekly.  She reported that she continued to take medication, but it was minimally helpful.  The Veteran was working, but was limited due to physical problems; she had missed three weeks of work in the past year for psychiatric reasons.  She was not sure how long she would be able to continue, and this was quite stressful.  The Veteran remained involved with church, and attended once or twice a week.  She did not socialize outside of her immediate family, however.  On interview the Veteran was alert, oriented, and cooperative.  There were no hallucinations or delusions, and thought processes and content were normal.  The Veteran presented somewhat histrionically, and was tearful at times, but was overall cooperative and appropriate.  She felt she was moderately to severely anxious and depressed most of the time.  Although she reported some difficulty with attention and concentration, no gross impairment of cognitive functions was observed.  She denied suicidal or homicidal ideation.  Insight and judgment were superficial, but adequate.  A GAF score of 48 was assigned; the examiner recognized several Axis I disorders were present, but stated that it would not be possible to separate them out; they mutually exacerbated each other.  

The Board initially notes that total Schedular disability is not established.  Throughout the period on appeal under consideration here, prior to January 2009, the Veteran continued to work a full time, or full time equivalent schedule at the post office, even with accommodation for her physical problems and surgeries.  At most, she missed three weeks of work in a year due to mental health problems.  This is not total impairment.  Further, she has continued to function in her church, as a choir member and congregant, attending multiple times a week.  She has maintained her relationships with her husband and young child.  Total social impairment is not shown.  The 100 percent evaluation may not be assigned under the General Rating Formula.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The question remains, then as to whether the Veteran has demonstrated deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant assignment of an increased 70 percent evaluation prior to January 9, 2009.  Due to her emotional lability, the Board finds that the Veteran manifests deficiencies in most areas.  At work, she continues to be angry and irritable, with crying spells that require her to take breaks and make excuses to co-workers.  Socially, her close contacts are limited to her husband and child; it appears that her church involvement has decreased over time, albeit slightly.  The Veteran is tearful daily, with little insight into the triggers therefore.  Even when discussing an apparent strength, her family, she cries and cannot say why.  This lability impacts the Veteran's ability to function independently, appropriately, and effectively.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The General Rating Formula for Mental Disorders fully contemplates the Veteran's complaints of depression, anxiety, and sleep disturbances.  Moreover, as the service-connected condition includes her pain triggers for depression, and because the underlying physical conditions are separately rated, all service-connected manifestations of disability are captured in the current rating.

Accordingly, an increased 70 percent rating, but no higher, for major depressive disorder, prior to January 9, 2009, is warranted.



ORDER

An increased 70 percent rating, but no higher, for major depressive disorder, prior to January 9, 2009, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


